         Case 2:19-cv-01375-JFC Document 19 Filed 03/05/21 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 JOSEPH R. FILBERT,                              CIVIL ACTION NO. 19-1375

                 Plaintiff,                      JUDGE JOY FLOWERS CONTI

                v.

 EZ RENTALS, LLC.,

                 Defendant.




                                           ORDER

       On January 10, 2010, the court issued an opinion and order dismissing this landlord-

tenant case for lack of subject-matter jurisdiction. (ECF No. 9). The complaint was dismissed

with prejudice and without leave to amend. Id.

       On March 10, 2020, the court received a handwritten correspondence from plaintiff

Joseph Filbert (“Filbert”) which the court construed as an amended complaint. The document

was stricken from the record. The court explained that Civil Action No. 19-1375 is closed and

leave to amend the complaint was not requested or granted (ECF No. 11).

       Despite the court’s admonition, in December, 2020, February, 2021 and March, 2021,

Filbert submitted numerous additional documents at Civil Action No. 19-1375 (ECF Nos. 12-

18). This is improper. Civil Action No. 19-1375 is closed. There is no purpose to be served in

filing documents at this closed case.
         Case 2:19-cv-01375-JFC Document 19 Filed 03/05/21 Page 2 of 2


        If Filbert intends to pursue a new claim, he must follow the appropriate procedures to

start a new case at a new civil action number. To assist in this effort, the clerk’s office is

instructed to provide to Filbert the instructions for filing a pro se civil rights case.

        The clerk’s office is instructed to refuse to accept any further documents for filing at

Civil Action No. 19-1375.




        SO ORDERED this 5th day of March, 2021.


.
                                                        /s/ Joy Flowers Conti
                                                        Joy Flowers Conti
                                                        Senior United States District Judge




                                                    2
